Name: 2006/18/EC: Commission Decision of 16 January 2006 amending Decision 2000/690/EC setting up an Enterprise Policy Group, in order to extend its period of validity
 Type: Decision
 Subject Matter: EU institutions and European civil service;  business organisation
 Date Published: 2006-01-17; 2007-05-08

 17.1.2006 EN Official Journal of the European Union L 11/36 COMMISSION DECISION of 16 January 2006 amending Decision 2000/690/EC setting up an Enterprise Policy Group, in order to extend its period of validity (2006/18/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) In accordance with Article 6 of Commission Decision 2000/690/EC (1), it appears appropriate that the work of the expert group denominated Enterprise Policy Group should continue unhindered in 2006 in the same format as established by that Decision. (2) Decision 2000/690/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Sole Article In Article 6 of Decision 2000/690/EC, the second sentence is replaced by the following: It shall apply until 31 December 2006. Done at Brussels, 16 January 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 285, 10.11.2000, p. 24. Decision as amended by Decision 2003/247/EC (OJ L 93, 10.4.2003, p. 27).